Citation Nr: 1126939	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-02 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to January 1980, and from December 1990 to April 1991.  The record also showed periods of active and inactive duty for training from 1980 to 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2009, the Veteran testified at a travel Board hearing held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This case was previously before the Board in September 2009 at which time the service connection claim for bipolar disorder was remanded.  A review of the file reflects that there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the service connection claim for a psychiatric disorder more generally, as reflected on the cover page.  However, as a practical matter, it appears that bipolar disorder is the primary psychiatric disorder which is manifested and upon which the claim is based.



FINDING OF FACT

The probative evidence of record indicates that the Veteran's currently claimed psychiatric disorder, diagnosed as bipolar disorder, clearly and unmistakably preexisted service, and was aggravated by service.


CONCLUSION OF LAW

A preexisting psychiatric condition, diagnosed as bipolar disorder, was aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In view of the favorable decision in this case, a detailed discussion addressing whether the mandates of the Veterans Claims Assistance Act of 2000 compliance is not warranted.  To the extent necessary, VA has fulfilled its duty to notify and to assist the Veteran in the development of his claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  In view of the Board's favorable decision to grant service connection for a chronic acquired psychiatric disorder, no prejudice will result to the Veteran by the Board's consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).





Factual Background

In January 2006, the Veteran filed a service connection claim for bipolar disorder.  

The Veteran's service treatment records (STRs) for his first period of service from June 1973 to January 1980 were silent for any complaints, treatment, abnormalities, or diagnoses referable to any psychiatric problems.  Similarly, the Veteran made no mention of any psychiatric problems on an "AFF" examination for Reserve service in September 1980, or on an annual examination in October 1981, and no pertinent abnormalities were noted on either examination.  On an annual Reserve examination in October 1983, the Veteran reported a history of treatment for situational depression at a private hospital in 1982.  However, no pertinent abnormalities were noted on Reserve examinations in October 1983, or on subsequent annual reserve examinations in 1986, 1987, 1989.  

Private medical reports dated in August 1990, showed an 8-year history of mood swings cycling about every two weeks.  The impression/diagnoses included possible bipolar disorder Type II, or possible cyclothymic disorder.  The records indicated that the Veteran was started on Lithium at that time, with good results.

The service personnel and treatment records showed that the Veteran was recalled to active duty in December 1990, and underwent a psychiatric evaluation to determine whether he was deployable for Operation Desert Shield.  The assessment at that time was possible cyclothymia.  The examiner indicated, in essence, that as there was no history of clinically significant depression, the diagnosis of bipolar disorder Type II, was doubtful.  The Veteran was cleared for deployment with instructions to carry Lithium in the unlikely chance that he might develop manic symptoms.  The STRs showed no further complaints, treatment, or abnormalities referable to any psychiatric problems during service, and the Veteran was discharged from the reserves in 1995.

VA outpatient notes showed that the Veteran was seen for various conditions, including periodic manic symptoms on numerous occasions from 2005 to 2007.  Diagnoses of bipolar disorder were made from March 2005, forward.  
A VA QTC examination was conducted in August 2007.  The history indicated that the Veteran was hospitalized in 1981 for situational depression, later diagnosed as bipolar disorder.  The report indicated that mental symptoms had begun 26 years previously (1981) and that the Veteran had problems with sleep impairment.  Bipolar disorder was diagnosed.  However, the examiner did not offer any opinion or assessment as to the etiology of the Veteran's diagnosis.

The Veteran presented testimony at a travel Board hearing held in June 2009, at which time he indicated that he had received psychiatric treatment at a private hospital in 1980 or 1981 (p.15).  He also stated that his current treating psychiatrist had diagnosed bipolar disorder and linked this condition to the Veteran's service period (p.13).  

Pursuant to a remand issued in September 2009, the Board requested additional evidentiary development in conjunction with the service connection claim for bipolar disorder.  Additional treatment records dated from 1973, to include any hospitalization records from St. Francis Hospital dated around 1981, were sought.  Ultimately, no such records were obtained.  A new VA  psychiatric examination was also requested.

A VA examination was conducted in March 2010 and the claims folder was reviewed.  Bipolar disorder was diagnosed.  The examiner opined that it was at least as likely as not that the Veteran had a psychiatric disorder which pre-existed the period of active service which began in December 1990.  It was noted that he was first treated for a psychiatric disorder in 1980 and was hospitalized in 1982.  The report indicated that there was an increase in symptoms during service, caused, as likely as not by an aggravation of the pre-service condition.  The examiner observed that this was largely probably due to the Veteran being unable to fly during service.  In an addendum provided in March 2011, the examiner explained that it would be mere speculation to estimate the degree of disability/aggravation over and above the pre-service status of the psychiatric disorder. 



Analysis

The Veteran contends that his current psychiatric disorder was first manifested in service while he was training to be a pilot in the Navy in 1973.  He testified that he had mood swings during training and "washed out" of flight school, but was eventually reinstated to flight status and served in the Navy for six and a half years until he resigned in 1979.  In the alternative, it is argued that a psychiatric condition pre-existed the Veteran's second period of active service and was aggravated therein.  

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The initial inquiry in this case is whether it is established by clear and unmistakable evidence that a psychiatric disorder existed prior to either of the Veteran's periods of active service.  In this regard, the Board notes that no psychiatric disorder was specifically noted on the Veteran's enlistment examination reports in conjunction with either of his periods of active service.  

The file contains credible and consistent evidence, in the form of clinical documentation and lay history provided by the Veteran, indicating that he was hospitalized for treatment of a psychiatric nature in 1981 or 1982, prior to the start of his second period of service in December 1990.  While the actual 1981/1982 hospitalization records are not on file, the Board finds the Veteran's sworn testimony on this matter, as well as private clinical records of August 1990, which revealed an impression/diagnoses of possible bipolar disorder, and noted an 8-year history of psychiatric symptomatology, to be persuasive.  In addition, examination reports of 2007 and 2010, document a history of psychiatric symptoms since 1981/1982, as well as of psychiatric hospitalization in that time frame.  Significantly, the file contains a VA medical opinion provided in March 2010 to the effect that it was at least as likely as not that the Veteran had a psychiatric disorder which pre-existed the period of active service which began in December 1990.  

Based on the foregoing, the Board finds that the presumption of soundness is rebutted and there exists clear and unmistakable evidence that the Veteran's  psychiatric condition preexisted service.  Accordingly, further inquiry is required as to whether there is evidence of worsening or aggravation of a pre-existing psychiatric condition during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153.

In March 2010, a VA psychologist opined that there was an increase in symptoms during the Veteran's second period of service, caused, as likely as not by an aggravation of the pre-service condition.  It is significant that the psychologist did not find clear and unmistakable evidence that the increase in severity of the Veteran's psychiatric was due to the natural progress of the disability or disease.  There is no evidence on file which rebuts 2010 opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Thus, there is probative evidence of record supporting the conclusion that a psychiatric disorder clearly and unmistakably existed prior to the Veteran's second period of service from December 1990 to April 1991, which was aggravated in or as a result of that period of service.  These facts and the doctrine of reasonable doubt provide a proper basis for granting service connection.  Given the foregoing, the Veteran's claim of entitlement to service connection for a psychiatric condition, diagnosed as bipolar disorder, is granted.


ORDER

Service connection for a psychiatric disorder, diagnosed as bipolar disorder, is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


